This is an appeal from a judgment rendered for appellees on an instructed verdict by the trial court. There are no assignments of error contained in appellants' brief. We can therefore consider only fundamental error. Paris v. Estes (Tex.Civ.App.) 283 S.W. 529. There is no fundamental error apparent of record which would authorize this court to reverse the judgment of the trial court.
Appellants present only two propositions in their brief, and neither of them is supported by any assignment of error copied in the brief. We have, however, examined each of said propositions and do not think they show any reversible error.
The judgment of the trial court is affirmed. *Page 255